PER CURIAM:
D’Lantia Remario Taylor appeals the district court’s order denying his motion to correct or amend the court’s order granting his motion for a sentence reduction under 18 U.S.C. § 3582 (2006). We have reviewed the record and conclude that the court correctly found it was without authority to consider the motion. See United States v. Goodwyn, 596 F.3d 233, 235 (4th Cir.2010). Accordingly, we affirm. We deny Taylor’s motion for appointment of counsel. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials. before the court and argument would not aid the decisional process.

AFFIRMED.